115 N.J. 29 (1989)
556 A.2d 1190
IN THE MATTER OF UNIVERSITY OF MEDICINE AND DENTISTRY OF NEW JERSEY, RESPONDENT, AND UNIVERSITY OF MEDICINE AND DENTISTRY OF NEW JERSEY COUNCIL OF AMERICAN ASSOCIATION OF UNIVERSITY PROFESSORS CHAPTERS, APPELLANT.
IN THE MATTER OF STATE OF NEW JERSEY, RESPONDENT, AND COUNCIL OF NEW JERSEY STATE COLLEGE LOCALS, AFT, AFL-CIO, APPELLANT.
The Supreme Court of New Jersey.
Argued January 30, 1989.
Decided April 19, 1989.
George W. Canellis argued the cause for appellant Council of New Jersey College Locals (Dwyer & Canellis, attorneys).
Mark D. Schorr argued the cause for appellant University of Medicine and Dentistry of New Jersey Council of American Association of University Professors Chapters (Hannoch Weisman, attorneys).
Robert E. Anderson, General Counsel, argued the cause on behalf of Public Employment Relations Commission.
Melvin E. Mounts, Deputy Attorney General, argued the cause for respondent University of Medicine and Dentistry of New Jersey and the State of New Jersey (Donald R. Belsole, Acting Attorney General of New Jersey, attorney; James J. Ciancia, Assistant Attorney General, of counsel; Melvin E. Mounts and Barbara A. Harned, Deputy Attorney General, on the brief).
PER CURIAM.
We affirm the judgment substantially for the reasons expressed in the opinion of the Appellate Division reported at 223 N.J. Super. 323 (1988). We intimate no view concerning the Appellate Division's reference, id. at 336, to dictum in Boylan *30 v. State, 222 N.J. Super. 313 (App.Div.), certif. granted, 111 N.J. 648 (1988).
For affirmance  Chief Justice WILENTZ and Justices CLIFFORD, HANDLER, POLLOCK, O'HERN, GARIBALDI, and STEIN  7.
For reversal  None.